Title: To James Madison from William Lee, 1 November 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux Novr 1. 1808

By the Ship Charleston Packet Capt. Connell I have sent home eighteen distressed mariners as per list inclosed.  I have furnished them with provisions, and government has nothing to pay for their passages it having been agreed on between Capt. Connell & myself, that if I procured the release of his Vessel he was to give them their passages.  At the time I made application to this Government thro’ Genl. Armstrong for liberty to expedite this Vessel I had upwards of sixty Seamen on my hands.  The greater part of them have since shipped in lettres de marque, and two or three houses in the American business have retained others under the expectation of being shortly able to expedite some of the Vessels to their address.  My expenditures on account of Government are unavoidably great, but I hope not to exceed the amount I have recd. in the office on account of discharged Seamen.
I have been long in expectation that the President would have instructed the Consuls to detain in their hands the papers of all American Vessels found in their district after the embargo unless they were bound directly to the United States.  A determination of this nature would have done but little or no injury to our Merchants and put a stop to the nefarious practice of the English who send Shoals of American Vessels from their ports whose owners never saw America, and whose papers are manufactured in London.
The Vessels suspected of having been expedited in this way from London lately arrived in the river Charente as coming from Norway, and were admitted by the Custom houses.  As Mr. Lovell has never resided at his post since his appointment, I sent an agent over to Charente to examine slyly into the state of these Vessels whose report confirmed my suspicions.  I immediately wrote Genl. Armstrong on the subject but fearing delays might be injurious I set out for La Rochelle, and on my arrival at Haye learnt that some of the Crews of these vessels, had betrayed their Captains and that the whole of them were seized by this Government and the crews imprisoned.  I returned here on this information after writing Mr. Borde Mr. Lovells agent at La Rochelle to send me by a private hand, the papers of all these Vessels which I intend carefully to examine and report to you thereon.  It is proper however to write to you Sir that our Vessels papers with all their private marks are so completely copied in London that it is almost impossible to detect them.  Accompanying this is a copy of my letter to Genl. Armstrong on this subject.
Captain Davis, Herbert Reading, and Nathaniel Rogers of Cape Ann have been captured by a french armed Ship  the Schooner Dromo bound to Guadeloupe.  The Schooner it appears was burnt, and on the arrival of these men at Bayonne; they were marched off on their road to Arras as prisoners of War.  On their passage thro’ this City, I claimed them of the General commanding this department as Americans.  He has consented to let them lay in the prisons of this City until the minister of War decides on their case.  As these men have acknowledged to me they violated the embargo, their application for my protection placed me in a delicate situation and if the Government give them up to me, I shall make such an arrangement with the General, as shall detain them in prison until I can get an oppty of sending them home in such a manner as will place them in the hands of justice the moment they reach our shores.
We are led here to believe by the arrival of several American built Schooners under Danish and French Colours that violations of the embargo is more frequent than  are aware of.  In order to be useful, I have taken great pains to trace the origin of these expeditions for your Government but without that success I could wish.
The pilot Boat Schooner Ant built at Baltimore of about 160 Tons burthen, commanded by a Capt. Dye, came here from Guadeloupe under Danish Colours.  The crew say she went from St. Domingo and are of course imprisoned so that I can get no information of them.  She is consigned to a Mr. Gautier, and has been expedited it is said from the U. S. on account of a Mr. Parish.
The Pilot Boat Schooner Swallow arrived under french Colors from Guadeloupe, of about 140 Tons burthen to the address of Robert Andrews.  Her crew were composed of French & Americans.  She had an American Captain named Murdoch and a Mr. Hollingsworth Super cargo.  Since her departure I have understood she was owned by Mr. Wm. Hollingsworth of Baltimore.
The pilot Boat Schooner Reynard under french colors came in from Guadeloupe to the address of J. L. Brown.  She is commanded by Captain Brown of New York and I hear belongs to Menturin & Champlier of that City.
The Pilot Boat Schooner Rose Mary came in under Danish Colours to the address of Gautier with a super Cargo Mr. Little.  She is expedited on Acct I am told of Mr. Parish a foreigner who is travelling in the U.S. for some houses in Europe.
The Pilot Boat Schooner Rose, to the address of Mr. Lefebvre and 
another to the address of Mr. Bosquet from it is said his brother in Philadelphia I have not been able to get the least information of.
The Brig George from the Isle of France has just arrived. She stopped off New York and changed her crew. Capt. Hatch is the present Master and she is owned by Genl. Stevens.
We have as yet no decision on the few sequestered Vessels in this port.  I applied to the marine & Customs to subsist the men composing the crews of these vessels (having heard that his majesty had ordered that until a decision should be had on such vessels that their Crews should be victualled at the expense of Govt.) but without success.  Part of these crews I ordered to look out for themselves  the others such as the Captains and a boy or sailor or two to care of each are at my charge.
Annexed is my return of Entrances & clerances  With great respect I have the honor to remain your devoted humble Servant

Wm. Lee

